MEMORANDUM **
Daniel McAnulty appeals his 18-month sentence imposed following the revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Tadeo, 222 F.3d 623, 625 (9th Cir.2000), and we affirm.
Appellant contends that the district court abused its discretion when it failed to consider the recommended sentencing range as provided by the Chapter 7 policy statement of the United States Sentencing Guidelines. The record, however, demonstrates that the district court was advised of the range, but rejected it and gave specific reasons for imposing a sentence outside of that range, in accordance with 18 U.S.C. § 3553(c)(2). Accordingly, we find no abuse of discretion. See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.